436 F.2d 506
J. E. BERNARD & CO., Inc.v.The UNITED STATES.
Customs Appeal No. 5372.
United States Court of Customs and Patent Appeals.
February 4, 1971.

Barnes, Richardson & Colburn, New York City, attorneys of record, for appellant. Joseph Schwartz, Earl R. Lidstrom, New York City, of counsel.
William D. Ruckelshaus, Asst. Atty. Gen., Andrew P. Vance, Chief, Customs Section, Patrick D. Gill, New York City, for the United States.
Before RICH, ALMOND, BALDWIN and LANE, Judges, and NICHOLS, Judge, United States Court of Claims, sitting by designation.
LANE, Judge.


1
The importer appeals from the decision and judgment of the United States Customs Court, First Division, which overruled its protest and sustained the classification of certain "meter irises" under item 722.32 of the Tariff Schedules of the United States as other parts for motion picture cameras. J. E. Bernard & Co., Inc. v. United States, 62 Cust.Ct. 536, C.D. 3822 (1969). The court below in a thorough opinion by Judge Maletz reviewed the legislative intent relative to the provisions here involved and we find it unnecessary to repeat since we conclude that the decision and judgment below are correct.


2
On consideration of the transcript of record, the briefs, the arguments on appeal, and our recent decisions in American Express Company v. United States, 426 F.2d 383, 57 CCPA 100, C.A.D. 985 (decided May 28, 1970) and Costa International Corp. v. United States, 434 F.2d 1053, 58 CCPA, C.A.D. 1003 (decided December 10, 1970), we find no error in the decision of the United States Customs Court, reported supra.


3
Affirmed.